DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/16/2021 has been entered. Claims 1-4, 6-9 and 16-20 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-4, 6-9 and 16-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Horn (US PGPub 2018/0270724) in view of Semper (US PGPub 2003/0119507).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 16 recite the limitation "each predetermined distance”. The recited limitation “each predetermined distance” in the present technical context is equivalent to using “said” distance which provides insufficient antecedent basis for this limitation in the claims. The term “each predetermined distance” does not have a proper antecedent basis.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US PGPub 2018/0270724) in view of Semper (US PGPub 2003/0119507).

Regarding claims 1, 6 and 16, Horn teaches a network control device to be communicably connected to at least one server configured to construct a virtual network on a physical network (Horn, see paragraph 0067, a VNF manager 230 deploys VNFs on a base stateion), the network control device comprising:
an user information acquisition circuit configured to acquire, from each of a plurality of portable terminals accommodated in the virtual network (Horn, see , user information that enables to specify a current position of the portable terminal (Horn, see paragraph 0046, While moving, the UE may leave the radio coverage area of the current radio cell offered by a current radio base station, the so called source radio base station, and move into a radio cell offered by a further radio base station, the so called target radio base station); and
a resource manager configured to manage resources of the virtual network, based on the user information acquired from each of the plurality of portable terminals (Horn, see paragraphs 0111-0112, In step 640 the VNF Manager 230 builds the VNF based on the construction information using the components retrieved from the library. The VNF Manager 230 also initializes the built VNF. In step 650 the VNF Manager 230 deploys the built VNF on the target radio base station 220).

Horn teaches about a trigger condition for handing-over a connection of UE between base stations based on an increased latency or delay intensive microwave links (Horn, see paragraph 0090). However, Horn yet fails to teach wherein the user information includes lap time information indicating time taken for each predetermined distance.
wherein the user information includes lap time information indicating time taken for each predetermined distance (Semper, see paragraphs 0048, it is not clear of the meaning the term ‘lap time information indicating time taken for each predetermined distance’ in the present technical context. Examiner interprets ‘lap time information’ as the time signals traveling back and forth between a portable terminal and one or more base stations to measure the link latencies. Semper teaches As MS 112 moves from cell 121 to cell 123, MS 112 determines that a handoff is required based on detection of a control signal from BS 103, increased bit error rate on signals from BS 101, signal time delay, or some other characteristic. When the strength of the control signal transmitted by BS 103, or the bit error rate of signals received from BS 101, or the round trip time delay exceeds a threshold, BS 101 initiates a handoff process by signaling MS 112 and the target BS 103 that a handoff is required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horn with system and method for providing rescue channel communications between base stations in a wireless communication system of Semper, because doing so would make Horn more efficient in avoiding the increase of the memory requirements and the size of wireless phone devices, one or more of the base stations in wireless network providing real time data buffers that can be used to buffer real time data being sent to, for example, MS (Semper, see paragraph 0049).

Regarding claims 2 and 18, Horn in view of Semper teaches wherein,


Regarding claims 3, 8 and 19, Horn in view of Semper teaches wherein
the resource manager calculates a number of portable terminals accommodated in a predetermined communication area, based on the user information acquired from the plurality of portable terminals, and increases or decreases the number of active virtual units, depending on the number of accommodated portable terminals (Horn, see paragraphs 0111-0112, In step 640 the VNF Manager 230 builds the VNF based on the construction information using the components retrieved from the library. The VNF Manager 230 also initializes the built VNF. In step 650 the VNF Manager 230 deploys the built VNF on the target radio base station 220).

Regarding claim 4, Horn in view of Semper teaches wherein
the predetermined communication area is sectioned into a plurality of partial communication areas (Horn, see figure 2, source radio base station 210 and target radio base station 220), and
the resource manager calculates a number of accommodated portable terminals for each of the partial communication areas, and increases or decreases the number of 

Regarding claim 7, Horn in view of Semper teaches further comprising: adjusting a number of active virtual units constituting the virtual network, based on the user information acquired from the plurality of portable terminals (Horn, see paragraphs 0111-0112, In step 640 the VNF Manager 230 builds the VNF based on the construction information using the components retrieved from the library. The VNF Manager 230 also initializes the built VNF. In step 650 the VNF Manager 230 deploys the built VNF on the target radio base station 220).

Regarding claim 9, Horn in view of Semper teaches further comprising:
sectioning the predetermined communication area into a plurality of partial communication areas (Horn, see figure 2, source radio base station 210 and target radio base station 220);
calculating a number of accommodated portable terminals for each of the partial communication areas (Horn, see paragraph 0046, While moving, the UE may leave the radio coverage area of the current radio cell offered by a current radio base station, the so called source radio base station, and move into a radio cell offered by a further radio base station, the so called target radio base station); and


Regarding claim 17, Horn in view of Semper teaches wherein
the network control device includes:
an user information acquisition circuit configured to acquire, from each of a plurality of portable terminals accommodated in the virtual network (Horn, see paragraphs 0043 and 0046, A UE may be equipped with a SIM (Subscriber Identity Module) comprising unique identities such as IMSI (International Mobile Subscriber Identity) and/or TMSI (Temporary Mobile Subscriber Identity) associated with the person using the UE such as a subscriber using the UE. In order to receive services, the UE is registered in a control node being responsible for the geographical area where the UE is currently located and is attached via a radio interface to a radio base station), the user information that enables to specify a current position of the portable terminal (Horn, see paragraph 0046, While moving, the UE may leave the radio coverage area of the current radio cell offered by a current radio base station, the so called source radio base station, and move into a radio cell offered by a further radio base station, the so called target radio base station); and
a resource manager configured to manage resources of the virtual network, based on the user information acquired from each of the plurality of portable terminals 

Regarding claim 20, Horn in view of Semper teaches wherein
the predetermined communication area is sectioned into a plurality of partial communication areas (Horn, see figure 2, source radio base station 210 and target radio base station 220),
the server provides at least one virtual node that is a resource of the virtual network, for each of the partial communication areas (Horn, see paragraphs 0062-0063, In this embodiment the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 210. in the lower position the services are offered by VNF-1 250 and VNF-2 255 hosted on the target radio base station 220, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220), and
the resource manager calculates a number of accommodated portable terminals for each of the partial communication areas, and increases or decreases the number of active virtual units (Horn, see paragraphs 0111-0112, In step 640 the VNF Manager 230 builds the VNF based on the construction information using the components retrieved from the library. The VNF Manager 230 also initializes the built VNF. In step 650 the VNF Manager 230 deploys the built VNF on the target radio base station 220).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457